DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 01/05/2021 amending claims 1, 8, 11 and 17 and adding new claims 21 and 22. Claims 1 – 22 are examined.  

Allowable Subject Matter
Claims 1 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Norris (Pub. No.: US 2008/0141954 A1) does not teach in combination with the other claim limitations:
In the independent claim 1, a system for mitigating rotor bow at a turbine engine, the system comprising the heat pipe of Norris extends continuously around an entire circumference of the rotor assembly, and wherein the heat pipe is structured to force thermal energy from between the inner surface of the casing and the rotor assembly to flow from an uppermost portion of the heat pipe to a lowermost portion of the heat pipe.
In the independent claim 11, a turbine engine comprising a system for mitigating rotor bow, the turbine engine comprising the heat pipe of Norris extends continuously around an entire circumference of the rotor assembly, and wherein the heat pipe is structured to force thermal energy from between the inner surface of the casing and the rotor assembly to flow from an uppermost portion of the heat pipe to a lowermost portion of the heat pipe.
The Norris heat pipe transfers heat outside of the casing to the fan bypass duct and not to a lower portion of the cavity within the casing.
Pearson (Pub. No.: US 2018/0209342 A1) discloses (fig. 3) a heat pipe (302A, 302B) attached to outer surface of casing 204.  Pal (US 10,443,388 B2) teaches (fig. 4) heat pipe (402A, 402B) attached to inner surface or rotor shaft 300.  Examiner examined a modification of Pearson by providing a heat pipe on inner surface of casing however there does not appear to be a reason to make the modification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/MARC AMAR/
Examiner
Art Unit 3741